In an earlier phase of this case we expressly disapproved the practice of appointing a private referee for the purpose of hearing and reporting on an application for allowances for counsel and others in an accounting proceeding of this nature (Matter of Harris [Guaranty Trust Oo.]f 277 App. Div. 1030). We stated then that it was proper and customary practice for the Special Term to hear and consider the proof and fix the ■allowances, nevertheless, we are again faced with a private reference to hear and report on a subsequent application for allowances in the same matter. Furthermore, the same Special Term has withheld decision of other important phases of the proceeding for almost ten months. Under the circumstances, and for the purpose of aiding the litigants to secure an early disposition without undue expense and further unnecessary delay, the order is unanimously modified by striking the provisions for a reference now contained therein, and inserting in place thereof a provision that the matter be referred to Honorable John E. McGeehan, Official Referee, who will proceed with due dispatch to dispose of all issues that may be referable, The Special Term should likewise *865proceed with dispatch to determine the balance o£ the matters not referred. Settle order on notice. Present — Dore, J. P., Callahan, Breitel, Bastow and Botein, JJ.